 Case 1:21-cv-00135-PLM-RSK ECF No. 6, PageID.11 Filed 03/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


IYIBI OMIE-ABBEY,
an individual,
                                                  Hon. Paul L. Maloney
               Plaintiff,
                                                  Magistrate Judge Ray Kent
v.
                                                  Case No. 1:21-cv-00135
JBS PLAINWELL, INC. ,
a foreign profit corporation,

               Defendant.



William F. Piper (P38636)                         Elisa J. Lintemuth (P74498)
WILLIAM F. PIPER, PLC                             DYKEMA GOSSETT PLLC
Attorney for Plaintiff                            Attorneys for Defendant
1611 W. Centre Avenue, Suite 209                  300 Ottawa Avenue N.W., Suite 700
Portage, MI 49024                                 Grand Rapids, Michigan 49503
(269) 321-5008                                    (616) 776-7500
wpiper@wpiperlaw.com                              elintemuth@dykema.com



                  STIPULATED ORDER FOR EXTENSION OF TIME TO
                        ANSWER PLAINTIFF’S COMPLAINT

       Upon the stipulation of the parties, and the Court being otherwise advised in the premises:

       IT IS ORDERED that Defendant may have an extension of time up to and including March

29, 2021 within which to file an answer to Plaintiff’s Complaint.

       IT IS SO ORDERED.

Date: ___________________, 2021
                                                    Hon. Paul L. Maloney
 Case 1:21-cv-00135-PLM-RSK ECF No. 6, PageID.12 Filed 03/04/21 Page 2 of 2




So stipulated:


/s/ William F. Piper
William F. Piper (P38636)
WILLIAM F. PIPER, PLC
Attorney for Plaintiff
1611 W. Centre Avenue, Suite 209
Portage, MI 49024
(269) 321-5008
wpiper@wpiperlaw.com
Dated: March 4, 2021

 /s/ Elisa J. Lintemuth
Elisa J. Lintemuth (P74498)
DYKEMA GOSSETT PLLC
300 Ottawa Avenue
Suite 700
Grand Rapids, MI 49503
(616) 776-7500
elintemuth@dykema.com
Dated: March 4, 2021



121261.000001 4845-5606-9854.1




                                     2
